OFFICE OFTHE        A3TORNEY   GENERAL      OFTEXAS
                            AUSTIN




mnuwable U. Lee O'Daniel
eoreraor of Texas
balstln,Tfmua

DearBiFr




w40,~ request*   an opial
respeot te the above OdbJ
full as +ollows~




                        S                      Of fhe
                        etaeen the Ur&t&l St&e0 oi
                        the united Liezirssn
                                           states
                     ruary 1, ie38, &all be cad be-
                    ograpblcal part of the fitateof
                     s&all be tier the oitil ml
           G$l-baal jurisdiotlon of tales&d state,,
           ~~~.fytlng         the awnersbip of the
                      .
           *x dsdxts to cum    your ottealifonto that
           portion   of the &Ii aM.ab   Feac?.a~ *That
             upont3loac3optan3e   of this A&~tbe
             State of TJrir*. IFAll you please ln-
             form 130 T&O is 8uthmod    uader the
             law to awq~t thfs hat on b3half of t&he
             2t3fx3 of -lhxast*

          hll voluntary sots 0P the State, rhether o?
cijBpwltlon or 0thm7is3, afYw               state-oTwd       pro-
perty are In tholr nctore leglelat    "f te and not judiaial
or oxocutive.     This principle or governlT3nt dotms
t&o policy cf the State, ttoidelscfxl      by the lopop ena&-
li53ntsconwrnlllg publlC l=ndo in the 5stter of sales,
lea3oa axl tJaolike. Thus, patents for ladl en&n&*
from tho Stat3 ara required to he fssu3U in thb mm3
and by the wthority or t&o stat3 lmaer i&t.!            seal of
t&o 6tote and of th3 Land offioo, slgwd by the oo*ernor
sod wunter-signed by tbc fhTUidSBi0~.               (Rfn. Cd.+. Stat.
Art. 6413)     Forfeitwas of sales of 'Lam% for mm-prj-
glent of interest are authorimd         to b3 8ntoreii    by  the
Cozriltdssionerof the Goneral Lami office and rel.Mtate-
cpnts are llkmriec ~ParideiX Per by &ticle 6326.
Lwms    arat forfeitures of swh leasos of lUaa sr6 lim-
TisO  &-tl'%VidBdw StatUteS.   (k’tlClt38     6331 t@ 6L338)

             Sheceaats     msrely serve the m&y         gzU-
rUting   a    -f     Crf   the   skiti   the   %Ilfkt
nals who wt Sor t&e State in aarryhg oat the St&et*13
Wclare& yolfoiee, but tbs oontrel itsolf 2.6 that of
take state thrwgh theLBgzaX.ature.

          HO precise 4mf3e In potit haB ooole to oar at-
 tentlon, the nearest appmaah being ia th3 *tter OF
 the &oxuti.onmade by Areher Y. LIunttn(ltonto the Be-
 gents uf the Unlvtwelty Op Texas In tam& for certcrln
 Stat0 purpww,   of date Oataber I, 3927.    It w&as
 that this donation was 3vtiexmmi by a de@ duly exe-
 cuted and pfae34I of raoortl upon the deed reetmk of
'Salvoston Coimtg, where%= the land6 fer3 situated.
 TMreupm,   by siolple rsciolutlum X0. 61, P~3uad at p.
 304 of Senate jourpal of tb0 regnlsr eesetrm of t&3
 41st Laglolature (lQ2Q) a resolutian of thanks uws
 tendered to tiledonor.
          up011 tho wnsiderstlon3 htwe 3xpewed      you
 aT3 resp3atfull.y 3WieeO It is th3 opi@en of this
 depa3dTrent t&at the L3g~u1atuzxl of 'Eexas ta the mm-
 stitut& gwernmatal     ageM ef the State, .by appv-
    ffonorable W. We   O%uxlrtl - Pago 3                           1'78



    priate act to awept the lands eedod by the Cmgress        to
    the state   of Paxizefor thoilndted    gul-pwes el.am#rate&.
    This it   nny do, either upan its   OTn inltlat1vi3 ar npnn
    the rt3comendation of t&e Gw0rnor.




             APPRCVEDMAR 15, 1940



              ATTORNEY GENERAL OF TEXAS




-